Exhibit 10.3

 

LOAN AGREEMENT

 

Dated as of April 18, 2016

 

by and between

 

AGILITY CAPITAL II, LLC

as “Agility” or “Lender”

 

and

 

EMMAUS LIFE SCIENCES, INC.

as “Borrower”

 

TOTAL CREDIT AMOUNT: Up to $1,035,000

 

Maturity Date:

May 1, 20 17, subject to Section l {t)

Formula:

None

Facility Origination Fee:

$35,000

Interest:

I 0% per annum; fixed

Warrants:

See Warrant for coverage

 

The information set forth above is subject to the terms and conditions set forth
in the balance of this Loan Agreement (this “Agreement “).  The parties agree as
follows:

 

1

--------------------------------------------------------------------------------


 

1.                                      Advances and Payments.

 

(a)                                 Advance. Borrower may request one advance in
the aggregate principal amount of $1,035,000 which shall be loaned on or around
the date of this Agreement (the “Advance”). Agility’s obligation to make any
portion of the Advance under this Agreement is subject to (i) Agility’s
determination , in its sole discretion, that there has not occurred (A) a
Material Adverse Effect, (B) a material impairment of Borrower ‘s ability to
perform its Obligations or of Agility’s ability to enforce the Obligations or
realize upon the Collateral, or (C) a material adverse change in the value of
the Collateral; and (ii) the execution, delivery and filing of such
certificates, instruments and agreements, as Agility deems appropriate, in form
and substance satisfactory to Agility, including but not limited to (A) a
warrant to purchase stock; (B) an intellectual property security agreement; (C)
an unconditional guarantee by Yutaka Niihara and Soorni Niihara (the “Individual
Guarantors”); (D) a deed of trust (“Deed of Trust”) with respect to the property
located at 27916 Alvarez Drive, Rancho Palos Verdes, CA 90275 (the “Real
Property”); and (E) an unconditional guarantees by Emmaus Medical, Inc. and
Newfield Nutrition Corporation (the “Subsidiary Guarantors” and together with
the Individual Guarantors, the “Guarantors”).

 

(b)                                 Interest. Borrower shall pay interest on the
outstanding principal balance of the Advance at a fixed rate per annum equal to
ten percent (10.0%). Interest shall be calculated on the basis of a 360-day year
for the actual number of days elapsed, shall accrue from the date of an Advance
and continue until such Advance has been repaid, and shall be payable in arrears
on the first day of each month until such Advance has been repaid.

 

(c)                                  Payments. Borrower shall make interest-only
payments on the first day of each month as set forth in Section I (b) above. Any
partial month shall be prorated on the basis of a 30-day month based on the
actual number of days outstanding. All payments made to Agility shall be made
via wire transfer per wire transfer instructions separately provided by Agility
to Borrower or by automated clearing house (ACH) transfer. All payments received
by Agility shall be applied first to outstanding fees and expenses owing to
Agility, then to accrued and unpaid interest, then to principal. Any fees or
interest not paid when due shall be compounded by becoming a part of the
Obligations, and such fees or interest shall thereafter accrue interest at the
applicable interest rate.

 

(d)                                 Prepayment. Borrower may prepay all but not
less than all of the Advance, provided Borrower (i) provides written notice to
Lender of its election to prepay the Advance at least ten (10) days prior to
such prepayment , and (ii) pays to the Lender on the date of such prepayment an
amount equal to the sum of (A) all outstanding principal of the Advance plus
accrued and unpaid interest thereon through the prepayment date, (B) a fee equal
to $35,000 minus the aggregate amount of interest paid by Borrower prior to the
prepayment date (if such amount of interest already paid by Borrower is less
than $35,000), plus (C) any other amounts due to Lender under this Agreement all
of Lender’s fees and expenses incurred in connection with this Agreement) .

 

(e)                                  Fees. On the date hereof, Borrower shall
pay to Agility an origination fee of $35,000, which is fully earned and
nonrefundable, and shall be deducted from the initial proceeds of the initial
Advance. Borrower shall pay Agility a loan management fee of $835 per month,
payable in arrears on the first day of each month, each of which are fully
earned and nonrefundable on each such date.

 

(0                                     Maturity Date.  All amounts outstanding
hereunder are due and payable on the earlier of (i) the closing of any new debt
financing of Borrower (other than financings or refinancings of Permitted Debt)
occurring after the date hereof or (ii) May 1, 2017 (the “Maturity Date”).

 

(g)                                  Late Payments; Default Interest; Default
Fees. After the occurrence of an Event of Default under Section 5(a) of this
Agreement, the Obligations shall bear interest at a rate equal to 15%. In
addition, upon the occurrence of such Event of Default, Borrower shall pay
Agility a default fee of $5,000. For each 30 day period in which the Event of
Default remain s outstanding and uncured to Agility’s satisfaction, Borrower
shall pay Agility an additional default fee of $5,000 for the first 30 day
period, and an additional $5,000 for each 30 day period thereafter, until such
Event of Default is cured or waived in writing by Agility. The terms of this
paragraph shall not be construed as Agility’s consent to Borrower’s failure to
pay any amounts in strict accordance with this Agreement, and Agility’s charging
any fees and/or acceptance of any payments shall not restrict Agility’s exercise
of any remedies arising out of any such failure.

 

2

--------------------------------------------------------------------------------


 

(h)                                 Use of Proceeds. The proceeds from the
Advance shall be used for Borrower’s general corporate purposes.

 

2.                                      Security Interest. As security for all
present and future indebtedness, guarantees, liabilities, and other obligations
of Borrower to Agility under this Agreement and any other present or future
agreement, document, or instrument entered into in connection herewith
(collectively, the “Transaction Documents”), including all fees specified in
Section 1 (collectively, the “Obligations”), Borrower grants Agility a security
interest in all of Borrower’s personal property, whether now owned or hereafter
acquired, including without limitation the property described on Exhibit A
attached hereto, and all products, proceeds and insurance proceeds of the
foregoing (collectively, the “Collateral”). Borrower authorizes Agility to
execute such documents and take such actions as Agility reasonably deems
appropriate from time to time to perfect or continue the security interest
granted hereunder. Agility agrees to take such action as may be reasonably
requested by the Borrower, at Borrower’s expense, to evidence termination of
Agility’s security interests upon the payment and performance of the Obligations
in full, including the filing of UCC termination statements upon the payment and
performance of the Obligations in full.

 

3.                                      Representations, Warranties and
Covenants. Borrower represents to Agility as follows (which shall be deemed
continuing throughout the term of this Agreement, including the dates each
portion of the Advance is made):

 

(a)                                 Authorization. The execution, delivery and
performance by Borrower of the Transaction Documents, and all other documents
contemplated hereby have been duly and validly authorized by all necessary
corporate action, and do not violate Borrower ‘s Articles of Incorporation or
by-laws, or any law or any material agreement or instrument which is binding
upon Borrower or its property.

 

(b)                                 State of Incorporation; Places of Business;
Locations of Collateral.  Borrower is and will continue to be, duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation.  Borrower is and will continue to be qualified and licensed to do
business in all jurisdictions in which it is required to do so. The address set
forth in this Agreement under Borrower’s signature is Borrower’s chief executive
office. Other than the chief executive office, as of the date of this Agreement
the tangible Collateral is located at the address(es) set forth on Exhibit B,
and the Borrower shall promptly provide Agility with written notice of any other
location where tangible Collateral may be located from time to time.

 

(c)                                  Title to Collateral; Permitted Liens.
Borrower is now, and will at all times in the future be, the sole owner of all
the Collateral. The Collateral now is and will remain free and clear of any and
all liens, security interests, encumbrances and adverse claims, except for (i)
purchase money security interests in specific items of equipment; (ii) leases of
specific items of equipment; (iii) liens for taxes, fees, assessments or other
governmental charges or levies, either not delinquent or being contested in good
faith by appropriate proceedings, provided the same have no priority over any of
Lender’s security interests; (iv) l iens of materialmen, mechanics, warehousemen
, carriers, or other similar liens arising in the ordinary course of business
and securing obligations that are not delinquent; and (v) licenses pursuant to
which Borrower or any of its subsidiaries licenses any intellectual property
which Borrower or such subsidiary has the right to use; (vi) the liens under
this Agreement and the other loan documents evidencing the Obligations; and
(vii) the liens set forth on Exhibit B, if any.

 

(d)                                 Financial Condition, Statements and Reports.
The financial statements provided to Agility by Borrower have been prepared in
all material respects in accordance with generally accepted accounting
principles, consistently applied (“GAAP”). Except as set forth on Exhibit B, all
financial statements now or in the future delivered to Agility will fairly
reflect in all material respects the financial condition of Borrower, at the
times and for the periods therein stated. Between the last date covered by any
such statement provided to Agility and the date hereof, there has been no
circumstance or event that would reasonably be expected to have a material
adverse change in the business, operations, results of operations, assets,
liabilities or financial or other condition of Borrower taken as a whole (a
“Material Adverse Effect”). Borrower has timely filed, and will timely file, all
material tax returns and reports required by applicable law, and Borrower has
timely paid, and will timely pay, all material applicable taxes, assessmen.ts,
deposits and contributions now or in the future owed by Borrower except for any
such taxes that are being contested in good faith.

 

3

--------------------------------------------------------------------------------


 

(e)                                  Compliance with Law. Borrower has complied,
and will comply, with all provisions of all material applicable laws and
regulations, except in each case where the failure to comply could not
reasonably be expected to constitute or give rise to a Material Adverse Effect.

 

(f)                                   Information.  Except as set forth on
Exhibit B, all written information provided to Agility by or on behalf of
Borrower on or prior to the date of this Agreement is true and correct in all
material respects when considered as a whole, and no representation or other
statement made by Borrower to Agility contains any untrue statement of a
material fact or omits to state a material fact necessary to make any statements
made to Agility not misleading at the time made.

 

(g)                                  Litigation. Except as disclosed on Exhibit
B, there is no claim or litigation pending or (to best of Borrower ‘s knowledge)
threatened against Borrower. Borrower will promptly inform Agility in writing of
any claim or litigation in the future.

 

(h)                                 Subsidiaries; Investments. Except as
disclosed on Exhibit B, Borrower has no wholly-owned or partially owned
subsidiaries, and Exhibit B sets forth all loans by Borrower to, and all
investments by Borrower in, any person, entity, corporation partnership or joint
venture.

 

(i)                                     Deposit and Investment Accounts.
Borrower maintains only the operating, savings, deposit, securities and
investment accounts listed on Exhibit B. Within 90 days after the date hereof,
Borrower shall deliver to Lender an account control agreement with Union Bank in
form and substance satisfactory to Lender; and if requested by Lender, Borrower
shall cause each Subsidiary Guarantor to execute and deliver account control
agreement(s) with respect to its accounts, in form and substance satisfactory to
Lender. Notwithstanding, the foregoing, Borrower and its subsidiaries may
maintain accounts that are not subject to any account control agreement as long
as the balances in all such accounts do not exceed $50,000 individually or
$150,000 in the aggregate at any time.

 

(j)                                    Real Property. The maximum principal
amount of indebtedness owing by Individual Guarantors on the first mortgage on
the Real Property as of the date hereof is no more than $70,000.

 

4.                                      Other Covenants.

 

(a)                                 Reports. Borrower will provide to Agility in
form and substance acceptable to Agility (i) within forty five (45) days after
the last day of each calendar quarter after the date hereof, quarterly financial
statements, prepared in all material respects in accordance with GAAP,
consistently applied; (ii) within fifteen (15) days after the last day of each
month, copies of all reports and statements received by Borrower from any of its
banks or other financial institutions (in lieu of such requirement, Borrower may
grant Agility on-line “view only” access to all of its accounts on terms
acceptable to Agility); (iii) annual financial statements prepared in all
material respects in accordance with GAAP, consistently applied, by an
independent certified public accountant acceptable to Agility, and copies of
Borrower ‘s tax returns for such year, within one hundred twenty (120) days of
the last day of such year; and (iv) upon request, such other information
relating to Borrower’s operations and condition, as Agility may reasonably
request from time to time. Agility acknowledges that Borrower does not presently
have complete financial statements for the quarters ended June 30, 2015,
September 30, 2015 or December 31, 2015 or for the year ended December 31, 2015.
Agility shall have the right to review and copy Borrower’s books and records and
audit and inspect the Collateral, from time to time, upon reasonable notice to
Borrower. Agility or its officers, employees, or agents shall have a right to
visit Borrower’s premises and interview Borrower’s officers at Borrower’s
expense.

 

(b)                                 Insurance. Borrower will maintain insurance
on the Collateral and Borrower’s business, in amounts and of a type equivalent
to insurance maintained by Borrower on the date of this Agreement, and promptly
(and in any event within 5 days following the execution of this Agreement)
Agility will be named in a lender’s loss payable endorsement in favor of
Agility, in form reasonably acceptable to Agility.

 

(c)                                  Other Negative Covenants.  Without
Agility’s prior written consent, Borrower shall not do any of the following: (i)
acquire any material assets outside the ordinary course of business; (ii) sell,
lease, license, encumber, transfer or otherwise dispose of any Collateral except
for sales of inventory in the ordinary course of

 

4

--------------------------------------------------------------------------------


 

business; (iii) pay or declare any dividends on Borrower’s stock; (iv) redeem ,
repurchase or otherwise acquire, any of Borrower ‘s stock; (v) except as
provided on Exhibit B, make any investments in, or loans or advances to, any
person, including without limitation any investments in, or downstreaming of
funds to, any subsidiary or affiliate of Borrower; (vi) incur any indebtedness,
including any guaranties or other contingent liabilities, other than (I) trade
debt and equipment purchase money financing and/or capital lease obligations,
each incurred in the ordinary course of business; and (2) unsecured convertible
indebtedness on substantially similar terms as that which is existing as of the
date hereof under which no interest or principal payments are due prior to the
Maturity Date (collectively set forth on Exhibit B, “Permitted Debt”); (vii)
make any deposits or investments into any investment or depository accounts
unless they are subject to an account control agreement acceptable to Agility;
(viii) make any payment on any of Borrower ‘s indebtedness that is subordinate
to the Obligations (for the avoidance of doubt, the Borrower shall be permitted
to make payments when due on the Permitted Debt that is outstanding as of the
date hereof); (ix) permit or suffer a merger, change of control, or acquisition
of all or any substantial part of Borrower’s assets; (x) use any part of the
Advance to repay loans or pay deferred salaries or other amounts owing to any
officers, directors, shareholders or affiliates of Borrower, other than
repayments of the Permitted Debt that is outstanding as of the date hereof to
debtors that may also be shareholders of Borrower; or (xi) agree to do any of
the foregoing.

 

5.                                      Events of Default. Any one or more of
the following shall constitute an Event of Default under this Agreement:

 

(a)                                 Borrower shall fail to pay any principal or
interest due hereunder within ten days after the date due, provided that any
amounts due on the Maturity Date shall be paid on that date, with no grace
period; or

 

(b)                                 Borrower shall fail to comply with any other
provision of this Agreement or any other Transaction Document; or

 

(c)                                  Any warranty or representation, report or
certificate made or delivered to Agility by Borrower or on Borrower’s behalf
pursuant to this Agreement or any of the Transaction Documents is or shall be
untrue or misleading in a material respect as of the date given or made; or

 

(d)                                 A default or event of default occurs in any
other agreement to which Borrower is subject or by which Borrower is bound (i)
resulting in a right by the other party or parties, whether or not exercised, to
accelerate the maturity of any indebtedness of Borrower in an amount of more
than $100,000 or (ii) that could have a Material Adverse Effect, as defined
below; or

 

(e)                                  Any portion of Borrower’s assets is
attached, seized or levied upon, or a judgment for more than $100,000 is awarded
against Borrower and is not stayed within ten days; or

 

(f)                                   Dissolution or termination of existence of
Borrower; or appointment of a receiver, trustee or custodian, for all or any
material part of the property of, assignment for the benefit of creditors by, or
the commencement of any proceeding by or against Borrower under any
reorganization, bankruptcy, insolvency, arrangement , readjustment of debt,
dissolution or liquidation law or statute of any jurisdiction , now or in the
future in effect (except that, in the case of a proceeding commenced against
Borrower, Borrower shall have 60 days after the date such proceeding was
commenced to have it dismissed, provided Agility shall have no obligation to
make any Advance during such period); or

 

(g)                                  If the approvals from any governmental
agency (including the FDA) is revoked, rescinded, suspended or modified in an
adverse manner or if any litigation is commenced against Borrower, and such
actions or litigation could reasonably be expected to have a Material Adverse
Effect, or cause a material impairment of Borrower’s ability to perform its
Obligations or of Agility’s ability to enforce the Obligations or realize upon
the Collateral, or material adverse change in the value of the Collateral; or

 

(h)                                 If any guaranty of all or a portion of the
Obligations (a “Guaranty”), if any, ceases for any reason to be in full force
and effect or if any Guarantor fails to satisfy any payment obligations under
the Guaranty; or

 

5

--------------------------------------------------------------------------------


 

(i)                                     If any Guarantor fails to perform any
obligation (other than any payment obligations), or any event of default occurs,
under any Guaranty and the Guarantor shall not cure such failure or event of
default within thirty days after notice of such failure or event of default from
the Lender or Guarantor becomes aware of such failure or event of default, or if
any of the circumstances described in clauses (c) through (f) above occur with
respect to any Guarantor or any Individual Guarantor dies or becomes subject to
any criminal prosecution ; or

 

(i)                                     If the Deed of Trust ceases for any
reason to be in full force and effect, or any event of default occurs under the
Deed of Trust, or the amount owing under the existing mortgage on the Real
Property exceeds $70,000.

 

6.                                      Remedies.

 

(a)                                 Remedies. Following the occurrence and
during the continuance of any Event of Default, Agility, at its option, may do
any one or more of the following: (i) Accelerate and declare the Obligations to
be immediately due, payable, and performable; (ii) Take possession of any or all
of the Collateral wherever it may be found, and for that purpose Borrower hereby
authorizes Agility to enter Borrower’s premises without interference to search
for, take possession of, keep, store, or remove any of the Collateral, and
remain on the premises or cause a custodian to remain on the premises in
exclusive control thereof, without charge by Borrower for so long as Agility
reasonably deems it necessary in order to complete the enforcement of its rights
under this Agreement or any other Transaction Document; provided , however, that
should Agility seek to take possession of any of the Collateral by Court
process, Borrower hereby waives: (A) any bond and any surety or security
relating thereto; (B) any demand for possession prior to the commencement of any
suit or action to recover possession thereof; and (C) any requirement that
Agility retain possession of, and not dispose of, any such Collateral until
after trial or final judgment ; (iii) Require Borrower to assemble any or all of
the Collateral and make it available to Agility at places designated by Agility;
(iv) Complete the processing of any Collateral prior to a disposition thereof
and, for such purpose and for the purpose of removal, Agility shall have the
right to use Borrower ‘s premises, equipment and all other property without
charge by Borrower; (v) Collect and dispose of and realize upon any investment
property, including withdrawal of any and all funds from any deposit or
securities accounts; (vi) Dispose of any of the Collateral, at one or more
public or private sales, in lots or in bulk, for cash, exchange or other
property, or on credit, and to adjourn any such sale from time to time without
notice other than oral announcement at the time scheduled for sale; and (vii)
Demand payment of, and collect any accounts, general intangibles or other
Collateral and, in connection therewith, Borrower irrevocably authorizes Agility
to endorse or sign Borrower’s name on all collections, receipts, instruments and
other documents, and, in Agility’s good faith business judgment, to grant
extensions of time to pay, compromise claims and settle accounts, general
intangibles and the like for less than face value; Borrower grants Agility a
license, exercisable from and after an Event of Default has occurred, to use and
copy any trademarks, service marks and other intellectual property in which
Borrower has an interest to effect any of the foregoing remedies.  All
reasonable attorneys ‘ fees, expenses, costs, liabilities and obligations
incurred by Agility with respect to the foregoing shall be added to and become
part of the Obligations, and shall be due on demand.

 

(b)                                 Application of Proceeds. All proceeds
realized as the result of any sale or other disposition of the Collateral shall
be applied by Agility first to the reasonable costs, expenses, liabilities,
obligations and attorneys’ fees incurred by Agility in the exercise of its
rights under this Agreement or any other Transaction Document, second to any
fees and Obligations other than interest and principal, third to the interest
due upon any of the Obligations, and fourth to the principal of the Obligations,
in such order as Agility shall determine in its sole discretion. Any surplus
shall be paid to Borrower or other persons legally entitled thereto; Borrower
shall remain liable to Agility for any deficiency.

 

(c)                                  Remedies Cumulative. In addition to the
rights and remedies set forth in this Agreement, Agility shall have all the
other rights and remedies accorded a secured party under the California Uniform
Commercial Code and under all other applicable laws, and under any other
instrument or agreement now or in the future entered into between Agility and
Borrower, and all of such rights and remedies are cumulative and none is
exclusive. Exercise or partial exercise by Agility of one or more of its rights
or remedies shall not be deemed an election, nor bar Agility from subsequent
exercise or partial exercise of any other rights or remedies. The failure or
delay of Agility to exercise any rights or remedies shall not operate as a
waiver thereof, but all rights and remedies shall continue in full force and
effect until all of the Obligations have been fully paid and performed.

 

6

--------------------------------------------------------------------------------


 

(d)                                 Power of Attorney. After the occurrence and
during the continuance of an Event of Default, Borrower irrevocably appoints
Agility (and any of Agility’s designated employees or agents) as Borrower ‘s
true and lawful attorney in fact to: endorse Borrower’s name on any checks or
other forms of payment; make, settle and adjust all claims under and decisions
with respect to Borrower’s policies of insurance; settle and adjust disputes and
claims respecting accounts, general intangibles and other Collateral; execute
and deliver all notices, instruments and agreements in connection with the
perfection of the security interest granted in this Agreement; sell, lease or
otherwise dispose of all or any part of the Collateral; and take any other
action or sign any other documents required to be taken or signed by Borrower,
or reasonably necessary to enforce Agility’s rights or remedies or otherwise
carry out the purposes of this Agreement and the other Transaction Documents.
The appointment of Agility as Borrower’s attorney in fact, and each of Agility’s
rights and powers, being coupled with an interest, are irrevocable until all
Obligations owing to Agility have been paid and performed in full.

 

7.                                      Waivers. The failure of Agility at any
time or times to require Borrower to strictly comply with any of the provision s
of this Agreement or any other Transaction Document between Borrower and Agility
shall not waive or diminish any right of Agility later to demand and receive
strict compliance therewith . Any waiver of any default shall not waive or
affect any other default, whether prior or subsequent, and whether or not
similar. None of the provisions of this Agreement or any other agreement shall
be deemed to have been waived except by a specific written waiver signed by an
authorized officer of Agility. Borrower waives demand, protest, notice of
protest and notice of default or dishonor, notice of payment and nonpayment,
release, compromise, settlement, extension or renewal of any commercial paper,
instrument, account, general intangible, document or guaranty at any time held
by Agility on which Borrower is or may in any way be liable, and notice of any
action taken by Agility, unless expressly required by this Agreement.

 

8.                                      Indemnity. Borrower shall indemnify
Agility for all out-of-pocket costs or liabilities, including reasonable
attorneys’ fees, incurred by Agility in connection with this Agreement or any
other Transaction Document.

 

9.                                      Confidentiality. In handling any
confidential non-public information provided to Agility by Borrower, Agility
agrees not to disclose such information to any other person, and Agility shall
exercise the same degree of care that it exercises with respect to its own
proprietary information of the same types to maintain the confidentiality of the
same, except that disclosure of such information may be made (i) to subsidiaries
or affiliates of Agility in connection with their present or prospective
business relations with Borrower, (ii) to prospective transferees or purchasers
of any interest in the Obligations, provided that they have entered into a
comparable confidentiality agreement with respect thereto, (iii) as required by
law, regulations, rule or order, subpoena, judicial order or similar order, (iv)
as may be required in connection with the examination, audit or similar
investigation of Agility, and (v) as Agility may deem appropriate in connection
with the exercise of any remedies hereunder. Confidential information shall not
include information that either: (a) is in the public domain, or becomes part of
the public domain, after disclosure to Agility through no fault of Agility; or
(b) is disclosed to Agility by a third party, provided Agility does not have
knowledge, after reasonable inquiry, that such third party is prohibited from
disclosing such information.

 

10.                               Governing Law; Jurisdiction; Venue. The
Transaction Documents, all acts and transactions under the Transaction
Documents, and all rights and obligations of Agility and Borrower shall be
governed by the internal laws (and not the conflict of laws rules) of the State
of California. As a material part of the consideration to Agility to enter into
this Agreement, each of Borrower and Lender (i) agrees that all actions and
proceedings relating directly or indirectly to the Transaction Documents shall
be litigated in courts located within California, and the venue therefor shall
be Santa Barbara County; (ii) consents to the jurisdiction and venue of any such
court and consents to service of process in any such action or proceeding by
personal delivery or any other method permitted by law; and (iii) waives any and
all rights to object to the jurisdiction of any such court, or to transfer or
change the venue of any such action or proceeding.

 

11.                               MUTUAL WAIVER OF JURY TRIAL. BORROWER AND
AGILITY EACH WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED
UPON,ARISING OUT OF, OR IN ANY WAY RELATING TO, THIS AGREEMENT OR ANY OTHER
PRESENT OR FUTURE INSTRUMENT OR AGREEMENT BETWEEN AGILITY AND BORROWER INCLUDING
ALL OTHER TRANSACTION DOCUMENTS, OR ANY CONDUCT, ACTS OR OMISSIONS OF AGILITY OR
BORROWER OR ANY OF THEIR DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS OR
ANY OTHER PERSONS AFFILIATED WITH AGILITY OR BORROWER, IN ALL OF THE

 

7

--------------------------------------------------------------------------------


 

FOREGOING CASES, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. IF THIS JURY
WAIVER IS FOR ANY REASON UNENFORCEABLE, THE PARTIES AGREE TO RESOLVE ALL CLAIMS,
CAUSES AND DISPUTES THROUGH JUDICIAL REFERENCE PURSUANT TO CODE OF CIVIL
PROCEDURE SECTION 638 ET SEQ BEFORE A MUTUALLY ACCEPTABLE REFEREE SITTING
WITHOUT A JURY OR, IF NO AGREEMENT ON THE REFEREE IS REACHED, BEFORE A REFEREE
SELECTED BY THE PRESIDING JUDGE OF THE CALIFORNIA SUPERIOR COURT FOR SANTA
BARBARA COUNTY. THIS PROVISION SHALL NOT RESTRICT A PARTY FROM EXERCISING
NONJUDICIAL REMEDIES UNDER THE CODE.

 

12.                               Representations of Lender. Lender represents
and warrants, as of the date hereof and as of any exercise of the Warrant, that:
(i) it is acquiring the Warrant and any Shares (as defined therein) upon the
exercise thereof solely for its own account and not as a nominee for any other
party and not with a view toward the resale or distribution thereof except in
compliance with applicable securities Jaws, and (ii) Lender is an “accredited
investor” as such term is defined in Regulation D promulgated under the
Securities Act of 1933, as amended. The representations and warranties contained
in this Section 12 shall survive the termination of this Agreement and the
repayment of the Obligations until the Warrant has been fully exercised or has
fully expired.

 

13.                               General. This Agreement and the other
Transaction Documents are the final, entire and complete agreement between
Borrower and Agility and supersede all prior and contemporaneous negotiations
and oral representations and agreements, all of which are merged and integrated
in this Agreement and the other Transaction Documents. There are no oral
understandings, representations or agreements between the parties which are not
set forth in the Transaction Documents. The terms and provisions of this
Agreement or any other Transaction Document may not be waived or amended, except
in a writing executed by Borrower and a duly authorized officer of Agility.
Agility may assign all or any part of its interest in this Agreement or any
other Transaction Document and the Obligations to any person or entity, or grant
a participation in, or security interest in, any interest in this or any other
Transaction Document, without notice to or consent of Borrower. Borrower may not
assign any rights under or interest in this Agreement or any other Transaction
Document without Agility’s prior written consent.

 

13.                               Publicity.  At any time after Borrower’s next
filing with the Securities and Exchange Commission in which this Agreement is
disclosed, Agility may use Borrower’s tradenames and logos in Agility’s
marketing materials in respect of the transactions evidenced by this Agreement.

 

14.                               Lender’s License. This loan is made pursuant
to the California Finance Lenders Law, Division 9 (commencing with Section
22000) of the Financial Code. Agility Capital II, LLC, 812 Anacapa Street, Suite
A, Santa Barbara, CA 93101, License Number 603 H822. FOR INFORMATION CONTACT THE
DEPARTMENT OF CORPORATIONS, STATE OF CALIFORNIA.

 

AGILITY CAPITAL II, LLC

 

EMMAUS LIFE SCIENCES, INC.

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

Address for notices:

 

Address for notices:

 

 

 

Agility Capital II, LLC

 

Emmaus Life Sciences, Inc.

812 Anacapa Street, Suite A

 

20725 S. Western Avenue, Suite 136

Santa Barbara, CA 93101

 

Torrance, California 9050 I

Attn:

 

Attn:

Fax:

 

Fax:

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

COLLATERAL DESCRIPTION ATTACHMENT
TO LOAN AND SECURITY AGREEMENT

 

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

 

(a)                                 all accounts (including
health-care-insurance receivables), chattel paper (including tangible and
electronic chattel paper), commercial tort claims, deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), general intangibles (including copyrights, patents,
trademarks, goodwill and all intellectual property, payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;
and

 

(b)                                 any and all cash proceeds and/or noncash
proceeds of any of the foregoing, including, without limitation, insurance
proceeds, and all supporting obligations and the security therefor or for any
right to payment. All terms above have the meanings given to them in the
California Uniform Commercial Code, as amended or supplemented from time to
time.

 

9

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Places of Business and Locations of Collateral (Section 3(b)):

 

Headquarters - 21250 Hawthorne Boulevard, Suite 800, Torrance, California 90503

3870 Del Amo Blvd., Suite 506, Torrance, California 90503

 

Magellean Storage at 4320 W. 190th Street, Torrance, California 9050

 

In addition, EM Japan leases 1,322 total square feet of office space in Tokyo,
Japan and 1,313 square feet of office space in Osaka, Japan.

 

Permitted Liens (Section 3(c})

 

Mitsubishi UFJ Capital III Limited Partnership (Mitsubishi) has a $500,000
convertible note issued with the Company. The Mitsubishi note is secured by
39,250 shares of CellSeed, Inc. which is held by Mitsubishi as collateral.

 

Financial Statements (Section 3(d))

 

Financial statements for the period ending June 30, 2015 and September 30, 2015
have not yet been filed in part due to legal proceedings and changes in the
composition of the Board of Directors. In December 2015 an independent Board of
Directors was re-established and in January 2016 a new audit firm was engaged.
The Company is proceeding to file the financial reports for the period ending
June 30, 2015 and September 30, 2015 when the audit of the year ending December
31, 2015 is complete.

 

Information (Section 3 (f))

 

See Section 3(d) above.

 

Litigation (Section 3(g)):

 

None

 

Subsidiaries and partnerships and joint ventures (Section 3(h)):

 

Subsidiaries: Emmaus Medical, Inc., Newfield Nutrition Corporation, Emmaus
Medical Japan, Inc. and Emmaus Medical Europe Ltd. The Borrower is also in the
process of forming or otherwise acquiring a subsidiary in Korea,and the
formation or acquisition of said subsidiary shall not be a violation of this
representation or a default under the Loan Agreement. Joint ventures: On
December 28, 2015, the Borrower entered into a collaboration agreement with
Korea Bio Medical Science Institute (“KBMSI”) pursuant to which, among other
things, the Borrower agreed to form a joint steering committee to assess
potential joint research , development and commercialization opportunities and
to potentially jointly develop intellectual property pursuant to further written
agreements to be determined. In addition, the collaboration agreement provides
that Borrower and KBMSI will enter into a stock swap agreement pursuant to which
the Borrower would exchange Four Billion Korean Won of Borrower ‘s common stock
for Four Billion Korean Won of KBMSI stock.

 

--------------------------------------------------------------------------------


 

Permitted Debt Section 4(c)(vi):

 

Year
Issued

 

Interest
Rate
Range

 

Term of Notes

 

Conv. Price

 

Principal
Outstanding
December
31, 2015

 

Discount
Amount
December
31, 2015

 

Carrying
Amount
December
31, 2015

 

 

 

 

 

 

 

 

 

 

 

Convertible notes Payable

 

 

 

 

 

 

 

 

 

2010

 

6%

 

5 years

 

$3.05

 

 

2,000

 

$

—

 

$

2,000

 

2011

 

10%

 

5 years

 

$3.05

 

500,000

 

 

 

500,000

 

2013

 

10%

 

2 years

 

$3.60

 

525,257

 

 

 

525,257

 

2014

 

10%

 

Due on demand – 2 years

 

$3.05-$7.00

 

4,378,563

 

353,700

 

4,024,863

 

2015

 

10%

 

Due on demand – 2 years

 

$3.05-$7.00

 

5,681,166

 

526,066

 

5,155,100

 

 

 

 

 

 

 

 

 

$

11,086,986

 

$

879,766

 

$

10,207,220

 

 

 

 

 

Current

 

 

 

$

6,358,698

 

$

358,351

 

$

6,000,347

 

 

 

 

 

Long-term

 

 

 

$

4,728,288

 

$

521,415

 

$

4,206,873

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Convertible notes Payable – related party

 

 

 

 

 

 

 

 

 

2012

 

10%

 

Due on demand

 

$3.30

 

$

298,000

 

$

—

 

$

298,000

 

2014

 

10%

 

2 years

 

$7.00

 

 

 

 

 

 

 

2015

 

10%

 

2 years

 

$4.50

 

320,000

 

 

 

320,000

 

 

 

 

 

 

 

 

 

$

618,000

 

$

—

 

$

618,000

 

 

 

 

 

Current

 

 

 

$

298,000

 

$

—

 

$

298,000

 

 

 

 

 

Long-term

 

 

 

$

320,000

 

$

—

 

$

320,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Notes payable

 

 

 

 

 

 

 

 

 

2013

 

10%

 

Due on demand

 

NA

 

$

830,000

 

$

—

 

$

830,000

 

2014

 

11%

 

Due on demand – 2 years

 

NA

 

1,446,950

 

 

 

1,446,950

 

2015

 

11%

 

Due on demand – 2 years

 

NA

 

2,379,799

 

 

 

2,379,799

 

 

 

 

 

 

 

 

 

$

4,656,749

 

$

—

 

$

4,656,749

 

 

 

 

 

Current

 

 

 

$

4,656,749

 

$

 

 

$

4,656,749

 

 

 

 

 

Long-term

 

 

 

$

—

 

$

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Notes Payable–related party

 

 

 

 

 

 

 

 

 

2012

 

8% – 10%

 

Due on demand

 

NA

 

$

626,730

 

$

 

 

$

626,730

 

2013

 

8%

 

Due on demand

 

NA

 

50,000

 

 

 

50,000

 

2014

 

11%

 

Due on demand – 2 years

 

NA

 

240,308

 

 

 

240,308

 

2015

 

10% – 11%

 

Due on demand – 2 years

 

NA

 

1,849,266

 

 

 

1,849,266

 

 

 

 

 

 

 

 

 

$

2,766,304

 

$

 

 

$

2,766,304

 

 

 

 

 

Current

 

 

 

$

2,766,304

 

$

 

 

$

2,766,304

 

 

 

 

 

Long-term

 

 

 

$

 

 

$

 

 

$

 

 

 

 

 

 

Grand Total

 

 

 

$

19,128,039

 

$

879,766

 

$

18,248,273

 

 

Subsequent to the year ended December 31, 2015, the Company issued the
following:

 

Notes issued after December 31, 2015

 

Principal
Amounts

 

Annual
Interest Rates

 

Term of Notes

 

Conversion
Price

 

Convertible notes (1)

 

$

489,950

 

10%

 

2 Years

 

$

4.50

 

Promissory note-related party

 

700,000

 

10%-11%

 

Due on Demand

 

 

 

Total

 

$

1,189,950

 

 

 

 

 

 

 

 

Investments of Borrower (Section 4(c)(v)):

 

Borrower owns 39,250 shares of CellSeed, Inc.

 

Accounts (Section 3(i))

 

--------------------------------------------------------------------------------


 

ELSI & EMI:

ELSI - Union Bank - MM 0214

ELSI - Union Bank - Chk 7150

Union Bank MM - 9562

Union Bank Priority Chk 1200

Checking at CommerceWest Bank 0025

Short-Term lnvestments:Merrill Lynch MM 7742

NNC:

CommerceWest CHK 0017

Checking at Union Bank 7659

 

--------------------------------------------------------------------------------


 

CORPORATE RESOLUTIONS AND INCUMBENCY CERTIFICATE

 

Borrower : EMMAUS LIFE SCIENCES, INC.

 

I, the undersigned Secretary or Assistant Secretary of EMMAUS LIFE SCIENCES,
INC. (the “Company”), HEREBY CERTIFY that the Corporation is organized and
existing under and by virtue of the laws of the State of Delaware.

 

I FURTHER CERTIFY that attached hereto as Attachments l and 2 are true and
complete copies of the Certificate of incorporation and Bylaws of the
Corporation, each of which is in full force and effect on the date hereof.

 

I FURTHER CERTIFY that by unanimous written consent of the Directors of the
Company (or by other duly authorized corporate action in lieu of a meeting), the
following resolutions were adopted.

 

“BE IT RESOLVED, that any one (I) of the following named officers, employees, or
agents of this Company (the “Authorized Officers”), whose actual signatures are
shown below:

 

NAMES

 

POSITION

 

ACTUAL SIGNATURES

 

 

 

 

 

Yutaka Niihara

 

President and Chief Executive Officer

 

 

 

 

 

 

 

Peter Ludlum

 

Chief Financial Officer

 

 

 

 

 

 

 

Willis Lee

 

Chief Operating Officer

 

 

 

 

 

 

 

Lan Tran

 

Chief Administrative Officer and Secretary

 

 

 

acting for and on behalf of this Company and as its act and deed be, and they
hereby are, authorized and empowered:

 

Borrow Money. To borrow from time to time from Agility, on the terms set forth
in that Loan Agreement between the Company and Agility containing the terms set
forth in the Term Sheet (the “Loan Agreement “), with such changes therein as
may be approved by any Authorized Officer, his or her execution thereof to
represent the conclusive approval and authorization of this Board, such sum or
sums of money as in their judgment should be borrowed pursuant to the Loan
Agreement.

 

Execute Agreement. To execute and deliver to Agility the Loan Agreement, and any
other agreement, document or instrument entered into in connection with the
Agreement, and also one or more renewals, extensions, modifications,
refinancings, consolidations, or substitutions for one or more of the loans, or
any portion of the loans.

 

Grant Security. To grant a security interest to Agility in the Collateral
described in the Loan Agreement , which security interest shall secure all of
the Company’ s obligations, as described in the Loan Agreement.

 

Issue Warrants. To issue one or more warrants to purchase the capital stock of
the Company to Agility.

 

--------------------------------------------------------------------------------


 

Further Acts. To designate additional or alternate individuals as being
authorized to request advances thereunder, and in all cases, to do and perform
such other acts and things, to pay any and all fees and costs, and to execute
and deliver such other documents and agreements as they may in their discretion
deem reasonably necessary or proper in order to carry into effect the provisions
of these Resolutions.

 

BE IT FURTHER RESOLVED, that any and all acts authorized pursuant to these
resolutions and performed prior to the passage of these resolutions are hereby
ratified and approved, that these Resolutions shall remain in full force and
effect and Agility may rely on these Resolutions until written notice of their
revocation shall have been delivered to and received by Agility. Any such notice
shall not affect any of the Corporation ‘s agreements or commitments in effect
at the time notice is given.

 

I FURTHER CERTIFY that the officers, employees, and agents named above are duly
elected, appointed, or employed by or for the Corporation, as the case may be,
and occupy the positions set forth opposite their respective names; that the
foregoing Resolutions now stand of record on the books of the Corporation; and
that the Resolutions are in full force and effect and have not been modified or
revoked in any manner whatsoever.

 

IN WITNESS WHEREOF, I have hereunto set my hand as of April 18, 2016 and attest
that the signatures set opposite the names listed above are their genuine
signatures.

 

 

CERTIFIED AND ATTESTED BY:

 

 

 

 

 

By

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------